Citation Nr: 0015910
Decision Date: 06/15/00	Archive Date: 09/08/00

DOCKET NO. 95-27 007               DATE JUN 15, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Whether the June 1, 1992, rating decision of the agency of
original jurisdiction, which denied entitlement to service
connection for macular degeneration of the right eye with loss of
vision, contained clear and unmistakable error.

2. Entitlement to service connection for the loss of vision of the
right eye secondary to the service-connected residuals of an
excision of a chalazion of the right upper eyelid.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Patrick J. Costello, Counsel 

INTRODUCTION

The veteran had active military service from January 1944 to April
1946, and from March 1947 to May 1964. He had additional prior
periods of active duty for training with the Army National Guard.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from rating decisions of April 1995 and May
1996 of the Department of Veterans Affairs (VA) Regional Office
(RO), in St. Petersburg, Florida. In August 1999, the Board
remanded the claim to the RO for the purpose of obtaining
additional medical information. Said information was collected and
the claim has since been returned to the Board for review.

FINDINGS OF FACT

1. A rating decision of June 1, 1992, denied entitlement to service
connection for macular degeneration of the right eye with loss of
vision.

2. The veteran was properly notified of the June 1, 1992, rating
decision, including his appeal rights, and he did not appeal.

3. The veteran has not pointed to any error of fact or any error in
the application of the law that is such that it would compel the
conclusion that the result would have been manifestly different in
June 1992 but for the error.

2 -

4. While stationed in Berlin in 1952, the veteran underwent surgery
for the removal of a chalazion on the right upper eyelid.

5. Between 1952 and until the veteran retired in 1964, except for
eyeglasses, the veteran was not in receipt of treatment for a
condition of the eyes.

6. In 1987, the veteran was diagnosed as having age-related macular
degeneration of the right eye, causing vision loss.

7. There is no medical evidence etiologically linking the veteran's
macular degeneration or vision loss of the right eye with the
removal of the chalazion in 1952.

8. The veteran's claim for service connection for vision loss of
the right eye secondary to the removal of a chalazion on the right
eyelid is not plausible.

CONCLUSIONS OF LAW

1. The rating decision of June 1, 1992, is final. 38 U.S.C.A.
7105(b) and (c) (West 1991); 38 C.F.R. 3.160(d) (1999).

2. A claim of clear and unmistakable error has not been raised. 38
C.F.R. 3.105(a) (1999).

3. The appellant has not presented a well-grounded claim for
service connection for the loss of vision of the right eye
secondary to the service-connected residuals of an excision of a
chalazion of the right upper eyelid, and there is no statutory duty
to assist him in developing facts pertinent to this claim. 38
U.S.C.A. 5107(a) (West 1991).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

While the veteran was stationed in the American Sector of Berlin in
October 1952, he developed a small cyst on the right upper eyelid.
See W.D.A.G.O. Form No. 8-24, October 1, 1952. Nine days later, the
cyst, reclassified as a chalazion, was excised and the pus produced
by the chalazion was evacuated. A chalazion is "an eyelid mass that
results from chronic inflammation of a Meibomian gland and shows a
granulomatous reaction to liberated fat when subjected to
histopathological examination; sometimes called Meibomian or torsal
cyst." DORLAND's ILLUSTRATED MEDICAL DICTIONARY 309 (27th ed.
1988). The operation was not on the veteran's right eye (the pupil,
iris, or cornea); only the right upper eyelid received treatment.
At the time of the operation, the veteran's eyesight was noted to
be 20/20 in the right eye and 20/25 in the left eye. He was
returned to full active duty with no impairment of his vision noted
in the record.

The service medical records do not show any other operations
involving either one of the eyes while he remained on active duty.
On periodic examinations in November 1957, January 1958, March
1960, and June 1962, his right eye distant vision was 20/20. When
the veteran retired in 1964, his eyesight was measured at 20/40 in
the right eye (correctable to 20/20). SF 88, Report of Medical
Examination, February 3, 1964. The retirement physical, besides
listing the veteran's need for corrective lenses, did not enumerate
any other disability, disease, or condition of the right eye. Also,
the veteran did not complain of any problems with his right eye.

The veteran retired from active duty in May 1964. Immediately after
his retirement, he applied for VA benefits. He did not claim an eye
disorder, including loss of vision. In connection with a subsequent
claim, he submitted a February 1966 letter from a Dr. R. J.
Krochmal, of the US Public Health Service. The letter detailed

4 -

conditions for which the veteran had received treatment from
September 1961 to November 1965, and there was no mention of
treatment for or complaints of an eye disorder.

Service department outpatient treatment records showed that the
veteran had a complaint of occasional blurred vision in September
1970 in connection with a primary complaint of dizziness and
vertigo, assessed as inner ear difficulty. No follow up or
assessment of the vision is indicated. In September 1976, an
outpatient treatment note from Tripler Army Medical Center shows
the veteran, with no prior history, complaining of eye strain. The
report is largely illegible, but it shows correction of vision
possible to 20/20 with prescription for corrective lenses.

A March 1986 examination report from Tripler Army Medical Center
notes very early cataracts. A January 1987 treatment note shows the
veteran complained of pain over the right eye, although the
examination notes show complaints of pain behind the left eye. The
veteran reported no visual or constitutional symptoms. There were
no focal signs, and the fundi appeared within normal limits. The
impression was rule out increased intra-ocular pressure. He was
referred to the ophthalmology clinic for further evaluation.

In a letter received in April 1988, the veteran mentioned that he
had been treated for macular disease of the right eye as recently
as March 1988. He stated that Dr. Byron Wong had treated him. He
did not contend that the condition was related to service.

In March 1989, the veteran forwarded to the RO a copy of a February
1989 medical examination. The examiner noted that the veteran had
complaints of macular degeneration of the right eye for a period of
one year and that he had been diagnosed by and was under the care
of an ophthalmologist.

In April 1992, the veteran submitted an informal claim for "loss of
use" of his right eye. He stated that he had lost the use of his
right eye in early 1988 as a result of

- 5 -

macular degeneration. He stated that the disability had been
identified in 1987. He stated that he remembered developing an eye
problem "apparent to my senses" in the early 1960s, and that eye
glasses were prescribed. The veteran submitted a January 1992
letter from E.V. Laibl, O.D., who reported on a November 1991
visual examination. Dr. Laibl opined that there was certainly
visual impairment due to macular degeneration of the right eye,
with impaired depth perception.

The RO denied service connection for exudative macular degeneration
of the right eye in a rating decision of June 1992. In making this
decision, the RO wrote that the evidence did not associate the
macular degeneration condition with the congenital refractive error
initially treated while the veteran was in the service. Because the
macular degeneration did not occur while the veteran was in the
military, since it was not diagnosed until twenty-three years after
the veteran retired, and inasmuch as medical evidence etiologically
linking the condition with his military service or any incident
therein was not presented, the preponderance of the evidence was
found to be against the claim.

The veteran was notified of the denial of his claim. He submitted
correspondence interpreted by the RO as a notice of disagreement,
and the RO provided him a statement of the case in September 1992.
The veteran responded by letter dated in October 1992, saying that
he had not filed a notice of disagreement, and that his
communication had been misunderstood. The RO responded to the
veteran in November 1992, indicating that the records in the appeal
had been closed, and he could notify the RO within 60 days if he
wished to pursue an appeal. The veteran replied in November 1992
that he had not intended to make an appeal.

In March 1993, the veteran submitted, inter alia, a May 1989 report
from Byron M.W. Wong, M.D., showing uncorrected vision in the right
eye of 20/200 and corrected vision of the right eye of 20/40. There
was central distortion of the right visual field. The impressions
were age-related macular degeneration, right eye, and myopia and
presbyopia. Dr. Wong noted significant distortion from the age-
related macular degeneration in his right eye, despite the
improvement in findings on

- 6 -


ophthalmoscopy. Refraction demonstrated improvement in vision, but
the veteran preferred not to wear glasses.

In October 1993, the veteran wrote to the RO regarding macular
degeneration of the right eye. He asserted that the rating board,
in the June 1992 rating, had omitted the findings of Dr. Wong of
Honolulu and had included only partial findings of Dr. Laibl. He
asserted that the RO had also omitted VA and Orlando Florida Eye
Clinic reports dated in 1992 and 1993. He asserted that surgery was
performed on his right eye on active service in Berlin, Germany, in
October 1952. With this letter, the veteran submitted a treatment
record from Dr. Laibl, dated in November 199 1, showing, inter
alia, right eye macular degeneration since 1987, and uncorrected
visual acuity of the right eye of 20/200. He also submitted copies
of VA outpatient ophthalmology notes dated from January 1992 to
January 1993. Macular degeneration of the right eye was noted. In
January 1993, the veteran reported a history of right eye surgery
in 1952, and the examiner noted a question as to what type of
surgery it was. It was noted that the veteran's corrected visual
acuity on the right was 20/200 with some distortion, and there was
no difference with any combination of lenses. With the veteran's
letter, he submitted pages purported to be extracts from medical
records of Byron M.W. Wong, M.D., dated in 1987, 1988, and 1989.
The transcribed records include diagnosis of macular degeneration
of the right eye.

In November 1993, the RO confirmed and continued the denial of
service connection for macular degeneration of the right eye and
for loss of use of the right eye.

In September 1994, the veteran provided to the RO a copy of a July
1994 treatment record from a Dr. P. B. McKee. Dated July 1994, Dr.
McKee recorded a history of "diseased cyst removed from [the] right
eye [in] 1952". The veteran was also noted to have no central
vision in the right eye due to macular degeneration, and there were
macular scars on the right eye.

- 7 -

After the veteran submitted Dr. McKee's record, he informed the RO
his service medical records were wrong. Specifically, he averred
that he did not develop a cyst or chalazion on his eyelid as it was
recorded in the medical records. Instead, he claimed that he
incurred a cyst inside his right eye and that the surgery in
service was for the removal of the eye cyst and not the eyelid
chalazion. As a result of this surgery, the veteran maintained that
he developed scarring and lesions on the eye which, in turn, led to
the development of the macular degeneration of the right eye.

In April 1995, the veteran claimed that, as a result of surgery on
his right eye while he was stationed in Berlin, he developed
macular degeneration of that eye. He stated that the surgery caused
scarring and lesions and was the result of malpractice. Thus, he
requested appropriate compensation for the loss of the right eye.

The veteran asserted that the decision denying him service
connection for his right eye condition was "incorrect" and that the
RO did not evaluate all of the evidence that was presented before
it. The veteran suggested that the RO misread and/or ignored
medical evidence. His specific allegations were, first, that the RO
omitted pertinent findings that were included in his service
medical records regarding surgery on his right eye while in Germany
in 1952, discussing.instead the treatment records of 1987 to 1988
of Dr. Wong. He alleged, second, that the RO did not give him the
benefit of reasonable doubt in interpreting the medical evidence.
He alleged, third, that the RO did not consider Dr. Wong's findings
of scarring in the right eye in 1987 and 1988. He asserted that the
only surgery on his right eye was the surgery in service in 1952.
He asserted that Dr. Wong confirmed the loss [sic] of his right
eye.

The veteran also submitted a written statement in which he claimed
that while he was in Berlin in 1952, he experienced irritation of
the right eye. Said irritation was due to the "rubble" and debris
of bombed-out Berlin. He claimed that the irritation developed into
a chalazion, and that the surgery the removed the chalazion caused
scarring and lesions of the right eye. Because of this treatment,
the veteran averred

8 - 

that he developed macular degeneration of the right eye. The
veteran did not present medical evidence that would confirm his
assertions.

Following the submission of this information, the RO issued a
decision in April 1995. Service connection for the residuals of the
chalazion excision was denied because residuals were not found. The
RO also found that clear and unmistakable error had not been
previously committed when it denied service connection for right
eye macular degeneration and claimed loss of use of the right eye.
The veteran repeated his assertions when he presented testimony
before an RO hearing officer in November 1995.

The veteran then submitted a letter, dated June 8, 1995, from a Dr.
P. B. McKee, an ophthalmologist, who noted what the veteran's
corrected vision was. He also said that the veteran's retinas were
both normal except for a lesion of the right eye which appeared to
be a macular scar. Dr. McKee reported that the veteran had
undergone the removal of a chalazion of the right eyelid in 1952,
and that a diagnosis of macular degeneration of the right eye had
been given in 1987. Dr. McKee did not etiologically link the
removal of the chalazion with the right eye macular degeneration.
He also did not comment on any type of residuals of the chalazion
removal.

On February 8, 1996, the veteran underwent a VA eye examination.
The examiner noted a history of unknown surgery to the right eye
(growth removed) in 1952. The veteran claimed that scarring in the
right eye caused a gradual decrease in right eye vision over the
years. The diagnoses included age related macular degeneration,
right greater than left with central scar and decreasing vision on
the right and multiple benign lid lesions. The doctor wrote that
the veteran apparently had a lid lesion removed in 1952 and that it
did not affect vision. (Emphasis in original.)

The veteran has continued to repeat his contentions and arguments.
In August 1999, the Board remanded for an effort to obtain the
complete treatment records of Dr. B.M.W. Wong. The veteran
submitted the copies he had and copies of some of

- 9 -

the earlier transcriptions of these records. Among the records
submitted was the previously available February 1988 report showing
an impression of exudative age- related macular degeneration of the
right eye.

II. Analysis

A. Clear and Unmistakable Error

The veteran has alleged that the June 1, 1992, rating decision,
concerning service connection for macular degeneration, contained
clear and unmistakable error. A decision of a duly-constituted
rating agency or other agency of original jurisdiction is final and
binding to all field offices of the Department as to written
conclusions based on the evidence on file at the time the veteran
is notified of the decision. 38 C.F.R. 3.104(a) (1999). Such a
decision is not subject to revision on the same factual basis
except by a duly constituted appellate authority or except as
provided in 38 C.F.R. 3.105 (1999). The veteran has one year from
notification of a decision of the agency of original jurisdiction
to file a notice of disagreement (NOD) with the decision, and the
decision becomes final if an NOD is not filed within that time. 38
U.S.C.A. 7105(b) and (c) (West 1991); 38 C.F.R. 3.160(d) and
20.302(a) (1999). An appeal consists of a timely notice of
disagreement in writing and, after a statement of the case has been
provided, a timely substantive appeal. 38 C.F.R. 20.200 (1999). A
notice of disagreement may be withdrawn in writing at any time
before a substantive appeal is filed. 38 C.F.R. 20.204(a) (1999).

A rating decision of June 1, 1992, denied the veteran's claim for
service connection for macular degeneration of the right eye with
loss of vision. The veteran filed a response interpreted by the RO
to be a notice of disagreement, and he was provided a statement of
the case in September 1992. The veteran thereafter wrote to the RO
saying he had not filed a notice of disagreement and he did not
appeal that decision. To the extent that any communication he had
filed had been interpreted as a notice

- 10 -

of disagreement, he effectively withdrew it and did not appeal the
June 1992 decision. 38 C.F.R. 20.204(a) (1999). Accordingly, the
June 1992 rating decision is final. 38 U.S.C.A. 7105 (West 1991);
38 C.F.R. 3.160(d) (1999).

Previous determinations which are final and binding will be
accepted as correct in the absence of clear and unmistakable error.
38 C.F.R. 3.105(a) (1999). A clear and unmistakable error claim is
a collateral attack on a final regional office decision. Smith
(William) v. Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).

Clear and unmistakable error is a very specific and unique type of
error. In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the
U.S. Court of Veterans Appeals (Court) propounded a three-pronged
test to determine whether clear and unmistakable error was present
in a prior determination: (1) either the correct facts, as they
were known at the time, were not before the adjudicator (i.e., more
than simple disagreement as to how the facts were weighed or
evaluated) or the statutory or regulatory provisions extant at the
time were incorrectly applied; (2) the error must be undebatable
and of the sort which, had it not been made, would have manifestly
changed the outcome at the time it was made; and (3) a
determination that there was clear and unmistakable error must be
based on the record and law that existed at the time of the prior
adjudication in question.

The Court has refined and elaborated on that test as follows:

Clear and unmistakable error is a very specific and rare kind of
'error.' It is the kind of error, of fact or of law, that when
called to the attention of later reviewers compels the conclusion,
to which reasonable minds could not differ, that the result would
have been manifestly different but for the error .... If a
claimant- appellant wishes to reasonably raise clear and
unmistakable error there must be some degree of specificity as to
what the alleged error is and, unless it is

- 11 -

the kind of error ... that, if true, would be clear and
unmistakable error on its face, persuasive reasons must be given as
to why the result would have been manifestly different but for the
alleged error. It must be remembered that there is a presumption of
validity to otherwise final decisions, and that where such
decisions are collaterally attacked, and a clear and unmistakable
error claim is undoubtedly a collateral attack, the presumption is
even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43 -44 (1993).

In asserting that clear and unmistakable error occurred, the
veteran has stated both that the RO considered only service medical
records and not the subsequent records of Dr. Wong, and that the RO
considered only Dr. Wong's report and not the service medical
records. First, the RO did have before it the veteran's service
medical records in 1992, and it did refer to those records. To the
extent that the veteran contends that the RO misinterpreted the
information in the records, he is taking issue with the way the
facts were evaluated, and that is not clear and unmistakable error.

Second, it does not appear that Dr. Wong's actual report was
associated with the file at that time, although the veteran's
partial transcription of the report, including the diagnosis of
macular degeneration of the right eye, was before the RO. Assuming
that the RO did not, in June 1992, consider Dr. Wong's report, the
question is whether that omission could amount to clear and
unmistakable error. The diagnosis of macular degeneration of the
right eye, diagnosed in 1987, was before the RO and was considered.
The correct facts, as known at the time, were before the RO.
Nothing in Dr. Wong's report associates macular degeneration with
anything other than age-related changes. The veteran associates the
macular scarring noted by Dr. Wong to his October 1952 surgery, but
Dr. Wong did not. The veteran has done no more than take issue with
the way the RO has evaluated the evidence, and such an

- 12 -

assertion does not rise to the level of clear and unmistakable
error. It is not undebatable that service connection would have
been granted if the RO had considered Dr. Wong's report in 1992.
While it is true that an incomplete record, or one lacking in
detail, may ultimately lead to an incorrect determination, it
cannot be said that an incomplete record is also an incorrect
record. If the facts contained in the record are correct, it is not
erroneous, although not embodying all of the relevant facts.
Rather, an incomplete record is just that - incomplete. It allows
for further development of facts and law to advance the veteran's
claim. Caffrey v. Brown, 6 Vet. App. 377 (1994). Thus, an
incomplete record, factually correct in all other respects, is not
clearly and unmistakably erroneous. In this case, the fact of the
veteran's in-service surgery and of his current macular
degeneration of the right eye were all before the RO and were all
considered.

Finally, the veteran asserted that the RO did not give him the
benefit of reasonable doubt. Such an assertion is, on its face, a
disagreement with the evaluation of the evidence, and it cannot
amount to clear and unmistakable error.

The veteran argues that the RO misinterpreted the service medical
records and that those records are flawed because they do not show
that he had surgery on his right eye, as opposed to his right
eyelid. There is no basis in the record for the veteran's assertion
that his service medical records are incorrect in showing surgery
to his eyelid as opposed to his eye. The veteran is attempting to
substitute his lay understanding of the nature of the surgery he
had in service for the service medical records. This is no more
than, at best, disagreement with evaluation of the evidence. The
Board finds that no valid claim of error as to this claim has been
raised, and the claim is denied.

B. Service Connection

The veteran has also requested service connection for the loss of
vision of the right eye secondary to his service-connected
residuals of an excision of a chalazion of the right upper eyelid.
Under the pertinent statutes and regulations, service connection

- 13 -

may be established for a disability resulting from diseases or
injuries which are clearly present in service or for a disease
diagnosed after discharge from service, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 U.S.C.A. 1110 and 1131 (West 1991); 38
C.F.R. 3.303(a), (b) and (d) (1999).

Establishing direct service connection for a disability that has
not been clearly shown in service requires the existence of a
current disability and a relationship or connection between that
disability and a disease contracted or an injury sustained during
service. 38 U.S.C.A. 1110 and 1131 (West 1991); 38 C.F.R. 3.303(d)
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau
v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a secondary
basis for a disability, shown to be proximately due to, or the
result of, a service-connected disease or injury. 38 C.F.R.
3.310(a) (1999). Establishing service connection on a secondary
basis requires evidence sufficient to show (1) that a current
disability exists and (2) that the current disability was either
(a) caused by or (b) aggravated by a service-connected disability.
38 C.F.R. 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

The appellant has the burden of submitting evidence sufficient to
justify a belief by a fair and impartial individual that the claim
is well grounded. 38 U.S.C.A. 5107(a) (West 1991). A well-grounded
claim is "a plausible claim, one that is meritorious on its own or
capable of substantiation." Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). If the
appellant has not presented a well-grounded claim, then the appeal
fails as to that claim, and the Board is not obligated under 38
U.S.C.A. 5107(a) (West 1991) to assist him any further in the
development of that claim. Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990).

14 -

The type of evidence required to make a claim well grounded depends
upon the issue presented by the claim. If the determinative issue
turns on a question of medical causation or diagnosis, competent
medical evidence is required to state a plausible claim. Grottveit
v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 1 Vet. App. at
81). The appellant cannot meet his initial burden under 38 U.S.C.A.
5107(a) (West 1991) simply by relying on his own opinion as to
medical causation; lay persons are not competent to offer medical
opinions. Grottveit, 5 Vet. App. at 93 (citing Espiritu v.
Derwinski, 2 Vet. App. 492 (1992)).

The appellant alleges that the loss of vision of the right eye was
caused by or the result of the excision of a chalazion of the right
upper eyelid. Said excision occurred while the veteran was on
active duty. Yet, there is no medical evidence of record that
renders plausible a claim for service connection on the theory that
the veteran's loss of vision was caused by the 1952 eyelid surgery.
Medical evidence has not been presented that shows that there is an
etiological relationship between the surgery and the development of
age-related macular degeneration and vision loss. The veteran
clearly believes that the in-service surgery to remove the
chalazion caused him to develop macular degeneration and loss of
vision, but there is absolutely no medical evidence to support that
contention. The only medical opinion on the subject, the VA
examination report of February 1996, is that the removal of the lid
lesion in 1952 had no effect on the veteran's vision.

Furthermore, the post-service medical records do not show treatment
for loss of vision of the right eye until 1987 and 1988 - at least
twenty-three years after he retired from the US An-ny. The record
lacks evidence of a nexus, or link, between the eye condition from
which the veteran now suffers with any condition, disease, or
disability he incurred while he was in service.

Thus, the Board is left with the assertions made by the veteran
that his current right eye condition is somehow related to his
military service. Although the veteran undoubtedly made those
assertions in good faith, he is not competent to render such an
opinion. There is no indication that he possesses the requisite
medical

15 -

knowledge or education to render a probative opinion involving
medical diagnosis or medical causation/aggravation. See Edenfield
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet.
App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Consequently,
his statements regarding his vision problems are insufficient to
establish a well-grounded claim for service connection for loss of
vision of the right eye secondary to his service-connected eyelid
disability. Therefore, the claim must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for claimed condition,
disease, or disability, and, until he does so, VA has no duty to
assist him. 38 U.S.C.A. 5107(a) (West 1991); see Grivois v. Brown,
6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that could
make his claim plausible, VA has a duty to inform him of the
necessity to submit that evidence to complete the application for
benefits. See Robinette, 8 Vet. App. 69. VA has no outstanding duty
to inform the appellant of the necessity to submit certain evidence
to complete his application for VA benefits, 38 U.S.C.A. 5103 (a)
(West 1991), in this case, because nothing in the record suggests
the existence of evidence that might show that the veteran's
current right eye vision loss was:

(a) connected to any disease or injury during service, or (b)
caused or aggravated by his military service; or (c). the result of
an inservice operation on the right eyelid.

The presentation of a well-grounded claim is a threshold issue, and
the Board has no jurisdiction to adjudicate the claim unless it is
well grounded. Boeck v. Brown, 6 Vet. App. 14, 17 (1993). There is
no duty to assist further in the development of the claim, because
such additional development would be futile. See Murphy, 1 Vet.
App. 78.

- 16 -

ORDER

1. Having found that the veteran has failed to comply with the
legal requirements to plead a claim of clear and unmistakable error
with respect to the June 1, 1992, rating decision of the agency of
original jurisdiction, which denied entitlement to service
connection for macular degeneration of the right eye with loss of
vision, the appeal is denied

2. Entitlement to service connection for the loss of vision of the
right eye secondary to the service-connected residuals of an
excision of a chalazion of the right upper eyelid is denied.

J. SHERMAN ROBERTS 
Member, Board of Veterans' Appeals

17 -


